DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 10, the phrase “the elastic cantilever” lacks proper antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-13 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui (2020/0101876).   A child safety seat comprising (1): a seating body (200), having a backrest and a side impact protection device (100), disposed at the backrest, the side impact protection device comprising: a fixed seat (220) assembled on the backrest; and a side impact protection block pivotally coupled to the fixed seat via a pivot shaft, the side impact protection block (110) has at least an extended position and a retracted position during a pivoting process around an axis (110a) of the pivot shaft in respect to the fixed seat, one of the fixed seat and the side impact protection block has a locking structure (120,170), and the other one of the fixed seat and the side impact protection block has a cooperative locking structure (112,122) that cooperates with the locking structure, the locking structure is automatically locked with the cooperative locking structure when the side impact protection block is pivoted to the extended position around the axis.  Regarding claim 2  the fixed seat has an accommodating groove (221) matching the side impact protection block, the side impact protection block has a pivotal assembling end (111) located in the accommodating groove and a free end connected to the pivotal assembling end, the pivot shaft is located at the pivotal assembling end, the free end is embedded into the accommodating groove when pivoting to the retracted position around the axis is, and the free end is rotated out of the accommodating groove when pivoting to the extended position around the axis.  Regarding claim 4, there is at least two cooperative locking structures (112, 122) which are spaced apart from each other along a circumferential direction of the pivot shaft.  Regarding claim 5, there’s an elastic cantilever (the end of the torsion spring (150)) on an axial end face of the pivotal assembling end, deformation of the elastic cantilever allows the locking structure to move from the protection block from the retracted position the extended position.  Regarding claims 7-8,  the pivotal assembling end has an embedded groove (defined in front of rib/locking structure (112) as shown in Fig. 11) that cooperates with an arcuate-shaped embedding bulge (172) located in the accommodating groove whereby the cooperative locking structure (120) is mounted thereon.   Regarding claim 11, the fixed seat has an avoidance space (the space between the free end of the protection block and accommodating groove as shown in Fig. 9) so that the free end of the protection block can extend out of the accommodating groove.  Regarding claim 13, the CUI teaches the use of a sliding member (the recess in front of the locking structure) that slides along the embedded groove of the fixed seat (via the embedded bulge) and that is intersecting an axial direction of the pivot shaft (see Fig. 2). An elastic member (150)  is between the sliding member and fixed seat.  The locking structure (112) is formed at the end of the sliding member and cooperates with the cooperative locking structure (120,121) formed on a sidewall of the embedding bulge (172). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI.  CUI shows the locking structure comprising a recess (the space in front of the rib (12)) and a bump (121) for the cooperative locking structure.  It would have been obvious for one of ordinary skill in the art at the time of the invention to have the locking structure as spherical bump and the cooperative locking structure as recess since it has been held that a mere reversal of parts is within the teachings of one ordinary skill and obvious for one of ordinary skill to try a bumps of different geometries.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See KSR. 
Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 11,338,710 and DE 202016008731U1 and show features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
December 16, 2022